Citation Nr: 0606876	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  96-42 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's petition to reopen his 
previously denied claim for service connection for bilateral 
pes planus.  During the pendency of this appeal, service 
connection for left and right trench foot were granted, and 
as those issues are resolved, they are not before the Board.

After the veteran testified at a September 1996 RO hearing, 
jurisdiction over the case was transferred to the VA RO in 
Atlanta, Georgia, and that office forwarded the appeal to the 
Board.  The Board in September 2004 remanded the petition for 
additional development, including compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  As explained 
below, the requested development has taken place, and the 
Board will therefore decide the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In January 2006, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).  However, after noting 
that the veteran had indicated a desire for a hearing before 
the Board, most recently in an August 2005 Statement in 
Support of Claim (VA Form 21-4138), the Board sent him a 
January 2006 letter asking him to clarify whether he still 
wanted such a hearing and, if so, what type of hearing he 
desired.  The January 2006 letter indicated that if the 
veteran did not respond within 30 days, the Board would 
assume he did not wish to attend a hearing and decide his 
claim without one.  As the veteran has not responded within 
the allotted time, the Board will decide the claim.





FINDINGS OF FACT

1.  In January 1946, the RO denied the veteran's claim for 
service connection for bilateral pes planus.  Although 
notified of that decision in a letter later that month, and 
apprised of his procedural and appellate rights, the veteran 
did not appeal this claim.

2.  In March 1977, the RO denied the veteran's petition to 
reopen the claim, the veteran filed a notice of disagreement 
(NOD), and the RO issued a statement of the case (SOC).  
However, in his July 1977 Substantive Appeal (VA Form 9), the 
veteran asked for additional time to perfect the appeal, the 
RO deferred its rating, and the veteran did not submit any 
further correspondence or evidence indicating a desire to 
continue the appeal.  No further action was taken on that 
claim.

3.  The additional evidence received since the January 1946 
decision is either cumulative or redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1946 decision denying claim for service 
connection for bilateral pes planus is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2005).

2.  The evidence received since that January 1946 decision, 
the last final denial of the claim for service connection for 
bilateral pes planus prior to the instant petition to reopen, 
is not new and material and, therefore, is insufficient to 
reopen the claim for service connection for bilateral pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  The 
VCAA applies to claims, such as the veteran's November 1995 
petition to reopen here, that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) discussed both the timing and 
content of the VCAA's notice requirements.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's October 1996 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, June 2005 readjudication of the 
veteran's claim, VA provided VCAA notice in the Appeals 
Management Center's (AMC's) September 2004 letter.  This 
letter met the notice requirement.  In it, the AMC told the 
veteran it was still working on his petition to reopen his 
claim for service connection for bilateral pes planus, and 
explained that to reopen his claim the veteran had to submit 
new and material evidence.  The letter also indicated the 
information or evidence needed to support the veteran's claim 
and the respective responsibilities of the veteran and VA in 
obtaining additional evidence.  The AMC also wrote, on page 1 
of the letter: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the letter complied with all of the elements of the notice 
requirement.  In addition, the AMC included in its June 2005 
SSOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  This letter and SSOC constituted 
subsequent VA process that afforded the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

Moreover, VA obtained all identified treatment records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's petition to reopen his claim for service connection 
for bilateral pes planus.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, but only as to 
petitions to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001).  In this case, 
the veteran filed his petition to reopen in November 1995, so 
the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1995).

In January 1946, the RO denied the veteran's claim for 
service connection for bilateral pes planus.  The RO notified 
the veteran of that decision in a January 1946 letter, which 
also apprised him of his procedural and appellate rights, but 
he did not timely appeal.  The unappealed January 1946 
decision became final and binding based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103 (2005).  And, because the veteran 
did not appeal that decision, there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (1995).  See also Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board notes that the veteran filed a petition to reopen 
the claim that was denied in March 1977.  The veteran filed a 
July 1977 NOD, the RO responded with a July 1977 SOC, and the 
veteran filed a timely September 1977 Substantive Appeal (VA 
Form 9).  However, in his Substantive Appeal the veteran 
asked for an additional 60 to 90 days "to appeal this 
case," stating he needed the time, and the RO issued an 
October 1977 deferred rating decision granting a 60-day 
extension to the veteran to furnish evidence in support of 
his appeal.  The next document in the claims folder is an 
April 1979 statement in support in which the veteran stated 
he would like to reopen his claim, to which the RO responded 
in a letter stating that the veteran's claim had been denied 
in January 1946 and he needed to submit new and material 
evidence to reopen it.  The veteran did not respond to this 
letter.  Thus, it appears that the March 1977 rating decision 
never became final, as the veteran indicated that he would 
submit additional evidence but did not do so, and the RO 
consequently did not forward the case to the Board to decide 
the appeal.  Arguably, that appeal could be considered 
abandoned.  The Board will therefore treat the January 1946 
decision as the last final denial of the claim for service 
connection for bilateral pes planus.  This result is also in 
keeping with the pro-claimant nature of VA adjudication, as 
it provides the veteran with the lengthiest possible period 
in which to have submitted new and material evidence.  See, 
e.g., Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The evidence submitted since the January 1946 denial is not, 
however, new and material, because it does not address the 
elements of the claim that were the basis for the January 
1946 denial.  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  The January 1946 decision stated that the claim was 
denied because the pes planus was not incurred in or 
aggravated by service.  The January 1943 induction 
examination noted third degree pes planus with rotation, and 
the November 1945 discharge examination noted third degree 
pes planus that existed prior to service (EPTS), that was 
symptomatic and non-disabling.  Thus, in order to reopen the 
claim, the veteran would have to submit evidence that showed 
that there was an increase during service in the severity of 
his pes planus, which the evidence at the time of the January 
1946 denial showed was noted at the time of entry into 
service and was at the same degree at the time of discharge.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005) 
(explaining service connection for aggravation of preexisting 
injury).  See also 38 U.S.C.A. § 1111 (West 2002) (veteran 
considered in sound condition at entry into service, except 
as to noted defects, infirmities, or disorders).

Some of the new evidence consists of service medical records 
(SMRs), which appear to have been received by the RO after 
the January 1946 decision.  However, although there are 
notations regarding the veteran's feet in the SMRs, this 
evidence is not material, as all of the notations relate to 
the trench foot, for which the veteran has since been granted 
service connection, or cellulitis, which is unrelated to pes 
planus.  As there are no notations in the SMRs relating to 
the veteran's pes planus or any increase in the severity of 
this disorder during service, the SMRs are not material.

Similarly, the post-service medical records do not contain 
any indication that the veteran's pes planus increased in 
severity during service, or any other information relating to 
the etiology of the pes planus.  These records include a 
January 1976 letter and February 1976 attending physician 
certificate of Dr. "R.L.", which note complaints of 
bilateral foot pain and severe bilateral pes planus, worse on 
the right; a February 1996 letter from Dr. "F.S.", which 
notes multiple foot disorders including sub talar joint 
deformation, fore foot varus deformation, edema, and 
degenerative joint disease; a November 1995 VA outpatient 
treatment (VAOPT) podiatry note diagnosing the veteran with 
bilateral pes planus; July 2001 VA examinations and December 
2001 follow-up memos dealing primarily with the trench foot 
claims and possible cold injury residuals, which noted pes 
planus in the past medical history, contained right foot X-
ray findings of suggestion of flat foot deformity and left 
foot X-ray findings of rule out flat foot deformity and 
diagnosed disorders other than pes planus; and a March 2004 
VA examination discussing cold injury and noting X-ray 
findings of possible left foot pes planus and right foot low 
appearing calcaneal pitch suggesting pes planus.  As none of 
the above documents or any other treatment records address 
the issue of whether the veteran's pes planus increased in 
severity, or offer any opinion as to the etiology of the 
veteran's pes planus, they are not new and material.

The only evidence addressing this issue are statements of the 
veteran, for example at the September 1996 RO hearing, that 
his flat feet got worse during service (p. 9).  However, 
although the veteran's testimony, as well as all of the 
evidence submitted since the January 1946 rating decision, is 
presumed credible, Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the veteran is not competent to testify as to the 
medical issue of the possible aggravation of his pes planus 
during service because he does not possess the requisite 
medical expertise to do so.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).  The veteran's testimony is therefore not 
competent and cannot be considered new and material evidence 
warranting reopening of his claim for service connection for 
bilateral pes planus.

In sum, the evidence submitted since the January 1946 denial 
of the veteran's claim for service connection for bilateral 
pes planus is not new and material because this evidence does 
not address whether the veteran's pes planus was aggravated 
during service or otherwise address the etiology of his pes 
planus.  The evidence is therefore either cumulative or 
redundant of other evidence indicating the existence of pes 
planus, or is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  As new 
and material evidence has not been received, the petition to 
reopen the claim for service connection for bilateral pes 
planus must be denied.


ORDER

The petition to reopen the claim for service connection for 
pes planus is denied as new and material evidence has not 
been received.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


